Exhibit 10.15

 

NOTE

(Term)

 

$1,500,000

 

April 14, 2005

 

1.                                       Promise to pay.  For value received,
Boston Restaurant Associates, Inc., a Delaware corporation with offices in
Saugus, Massachusetts (“Borrower”), promises to pay to Commerce Bank & Trust
Company, a Massachusetts trust company with offices in Worcester, Massachusetts
(“Lender”), or order, in four (4) years, with interest as provided in this note,
the principal sum of ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000).

 

2.                                       Loan Agreement.  This note evidences a
loan made by Lender pursuant to a certain Loan Agreement of even date among
Lender, Borrower, and the Trustee of BRA Nominee Trust (“Loan Agreement”).

 

3.                                       Payments.

 

a.                                       Time, number, and source of payments. 
Borrower shall make forty-eight (48) consecutive monthly payments.  The first
such payment shall be made one month after the date of this note, and each
subsequent payment shall be made on the same day of each succeeding month. 
Borrower shall make the final payment on this note on the fourth anniversary of
the date of this note.

 

b.                                      Payment amounts.

 

(1)                                  Forty-seven (47) payments of interest and
principal.  Each of the first forty-seven (47) payments shall include interest
and principal.  Except as provided in paragraph 3b(2), below, each such payment
shall be in the amount that is necessary to repay the face amount of this note
in full, in forty-eight (48) equal consecutive monthly installments of principal
and interest, with interest at the then-applicable rate determined under
paragraph 4a of this note.  The amount of such monthly installment payments
shall be adjusted as needed to account for any change that is made in the
interest rate pursuant to paragraph 4a.

 

(2)                                  On each occasion when Borrower makes a
principal prepayment in an amount of $100,000 or more, the remaining monthly
payments prescribed by paragraph 3b(1), above, shall be reduced to the amount
that is necessary to repay the then-outstanding principal balance of this note
in full, in the number of months then remaining in the term of this note, in
equal consecutive monthly installments of principal and interest at the
then-applicable rate determined under paragraph 4a of this note.  The amount of
such monthly installment payments shall be adjusted as needed to account for any
change that is made in the interest rate pursuant to paragraph 4a.

 

(3)                                  Final payment.  The final payment shall
equal the sum of (a) all outstanding principal, plus (b) all interest accrued
and unpaid.

 

--------------------------------------------------------------------------------


 

c.                                       Place of payment.  Payments shall be
made to Lender at its offices at 390 Main Street, Worcester, Massachusetts, or
at such other place as is designated in writing by Lender.

 

d.                                      Application of payments.  Payments shall
be applied first to any late payment charges, then to interest, then to
principal.

 

e.                                       Prepayment.    Borrower may prepay this
note in whole or in part at any time without penalty unless any portion of the
monies used for the prepayment is derived directly or indirectly from a loan
made by a party other than Lender; in that case, Borrower’s prepayment shall be
accompanied by an additional payment calculated as follows:

 

 

Year of Prepayment

 

Additional Payment

 

 

 

 

 

First year after note date

 

Four percent (4%) of outstanding principal;

 

Second year after note date

 

Three percent (3%) of outstanding principal;

 

Third year after note date

 

Two percent (2%) of outstanding principal; and

 

Fourth year after note date

 

One percent (1%) of outstanding principal.

 

f.                                         Manner of payment.  All payments
shall be made in lawful money of the United States of America in immediately
available funds.

 

g.                                      Autocharge.  Each payment shall be made
by Lender’s withdrawal of the amount due from an autocharge account established
by Borrower pursuant to the Loan Agreement.

 

h.                                      Business days.  Any payment which falls
due on a date which is not a Business Day shall be due on the next Business
Day.  A “Business Day” is one on which Lender’s offices are open for business in
Worcester, Massachusetts.

 

4.                                       Interest.

 

a.                                       Rate.    The annual rate of interest on
the outstanding principal balance of this note shall be a continuously variable
rate equal to the sum of (i) Lender’s Base Rate, as changed from time to time,
and (ii) two percent (2.0%).

 

b.                                      Lender’s Base Rate.  The term “Lender’s
Base Rate” means the national prime interest rate designated as such in the Wall
Street Journal.  If such a rate ceases to be published, then Lender shall select
a substitute, and any selection made in good faith by Lender shall be final and
binding upon Borrower.

 

c.                                       Calculation.  Interest shall be
calculated on the actual number of days elapsed over a year assumed to have 360
days.

 

d.                                      Default.  Notwithstanding the provisions
of paragraph 4a, at Lender’s election after any Event of Default (defined below)
the annual rate of interest on the outstanding principal

 

2

--------------------------------------------------------------------------------


 

balance shall become a continuously variable rate equal to the sum of
(i) Lender’s Base Rate, plus (ii) four percent (4.0%).

 

e.                                       Limitation.  If at any time the rate of
interest established by this note exceeds the maximum permitted by law, then
(a) any excess interest previously paid by Borrower shall be reallocated to the
reduction of the principal balance and (b) the rate of interest with respect to
future payments shall be reduced to such maximum during any period in which the
rate as otherwise calculated would exceed such maximum.

 

5.                                       Security.  This note is secured by
(i) a Multi-Party Security Agreement of even date among Lender, Borrower, and
numerous subsidiaries of Borrower (“Security Agreement”) and by the other
documents that in the Loan Agreement are classified as “Loan Documents.” 
Throughout this note the terms “Loan Agreement,” “Security Agreement,” and
“Guaranty Agreement” (defined below) shall include all amendments, restatements,
and replacements, and the term “Loan Documents” shall be construed in accordance
with the applicable provisions of the Loan Agreement, as it may be amended.

 

6.                                       Acceleration.  At Lender’s election the
entire outstanding balance of principal and accrued interest shall become
immediately due and payable upon notice to Borrower of Lender’s exercise of this
election following any Event of Default.  An “Event of Default” shall be any of
the following:

 

(a)                                  Borrower’s failure to make any payment due
on this note on the date the payment is due,

 

(b)                                 Any circumstance or occurrence that
constitutes an “Event of Default” as defined in any present or future note that
evidences any indebtedness of Borrower to Lender;

 

(c)                                  Any circumstance or occurrence that
constitutes an “Event of Default” as defined in the Loan Agreement, the Security
Agreement, the Guaranty Agreement, or any of the other Loan Documents,

 

(d)                                 The institution of any bankruptcy or
insolvency proceeding by Borrower or any guarantor of this note,

 

(e)                                  The pendency for more than forty-five (45)
days of any bankruptcy or insolvency proceeding against Borrower or any
guarantor of this note,

 

(f)                                    Any composition or assignment for the
benefit of creditors by Borrower or any guarantor of this note,

 

(g)                                 The pendency for more than forty-five (45)
days of any receivership proceeding against Borrower or any guarantor of this
note, or

 

3

--------------------------------------------------------------------------------


 

(h)                                 Any circumstance or occurrence that
constitutes an “Event of Default” as defined in (i) a certain Multi-Party
Guaranty Agreement of even date among Lender, Borrower, Borrower’s subsidiaries,
and the Trustee of BRA Nominee Trust (“Guaranty Agreement”), or in (ii) any
mortgage, assignment, or other instrument that secures such Multi-Party Guaranty
Agreement.

 

Lender’s waiver of the foregoing election in one or more instances shall not
constitute a waiver of the election in any other instance, and no delay or
forbearance by Lender in exercising such election shall constitute a waiver.  No
waiver by Lender shall be valid unless made in writing, and no waiver granted by
Lender on one or more occasions shall oblige Lender to grant a waiver on any
subsequent occasion.

 

7.                                       Costs of Collection.  Following (a) any
acceleration that occurs pursuant to paragraph 6 of this note or (b) Borrower’s
failure to pay this note at maturity, Borrower agrees to pay on demand all costs
and expenses, including reasonable professional fees and reasonable attorneys’
fees, incurred by Lender (i) in collecting amounts due under this note, (ii) in
enforcing its rights under this note, the Loan Agreement, the Security
Agreement, or any of the other Loan Documents, or (iii) in participating in any
capacity or capacities in any bankruptcy case or adversary proceeding in which
Borrower is a debtor.

 

8.                                       Waivers.  Borrower and all endorsers
and guarantors of this note waive all rights to presentment, dishonor, notice of
dishonor, and protest.

 

9.                                       Set off.  Any deposits or other sums at
any time credited by or due from Lender to Borrower, or to any endorser or
guarantor of this note, and any securities or other property of Borrower or any
such endorser or guarantor at any time in the possession of Lender may at all
times be held and treated as collateral for the payment of this note and any and
all other liabilities (direct or indirect, absolute or contingent, sole, joint,
or several, secured or unsecured, due or to become due, now existing or
hereafter arising) of Borrower to Lender.  Regardless of the adequacy of
collateral, Lender may apply or set off such deposits or other sums against such
liabilities at any time after an Event of Default in the case of Borrower, but
only with respect to matured liabilities in the case of endorsers and guarantors
unless otherwise provided in a written agreement with such endorsers or
guarantors.

 

10.                                 Replacement of original note.  Upon receipt
of an affidavit and indemnity by Lender as to the loss, theft, destruction, or
mutilation of this note, Borrower shall issue a replacement note identical to
this instrument.

 

11.                                 Lender’s right to pledge note.  At any time
Lender may pledge all or any portion of its rights under this note to any
Federal Reserve Bank.

 

12.                                 Participation agreements.  From time to time
Lender may grant to one or more banks or other financial institutions
participating interests in the indebtedness evidenced by this note.

 

4

--------------------------------------------------------------------------------


 

13.                                 Miscellaneous.  This note may not be
modified, extended, or otherwise changed except by a written instrument signed
by Lender and Borrower.  This note shall be binding upon Borrower’s successors
and assigns.  Because this note has been negotiated and signed in Massachusetts
as an integral part of a Massachusetts loan transaction, and because the parties
have relied upon the applicability of the substantive law of the Commonwealth of
Massachusetts, this note shall be construed and enforced in accordance with the
internal laws of the Commonwealth of Massachusetts, disregarding any law or
doctrine that might dictate application of the law of another state.  All
remedies specified in this note are cumulative, and no such remedies shall be
considered to impair or preclude any other remedies available to Lender by law
or by agreement.

 

14.                                 JURY WAIVER.  BORROWER IRREVOCABLY WAIVES
ITS RIGHT TO TRIAL BY JURY IN ANY ACTION INVOLVING THIS NOTE OR THE DEBT WHICH
THIS NOTE EVIDENCES.

 

15.                                 Debentures.  The indebtedness evidenced by
this note is superior in right of payment to all debentures issued by Borrower,
including without implied limitation those identified on the list attached to
this note as Schedule 1.

 

Signed as a sealed instrument.

 

WITNESS:

 

 

 

 

Boston Restaurant Associates, Inc.

 

 

 

 

 

 

By:

 

 

 

 

George R. Chapdelaine, President and

 

 

Chief Executive Officer

 

5

--------------------------------------------------------------------------------


 

NOTE

(mortgage)

 

$800,000.00

 

April 14, 2005

 

1.                                       Promise to pay.  For value received,
George R. Chapdelaine, not individually but as Trustee of BRA Nominee Trust
u/d/t dated January 23, 1991, recorded with the Suffolk County Registry of
Deedsin Book 16684, Page 20, and filed with the Suffolk Registry District of the
Land Court as Document No. 472988, (“Borrower”), promises to pay to Commerce
Bank & Trust Company, a Massachusetts trust company with offices in Worcester,
Massachusetts (“Lender”), or order, in five (5) years,  with interest as
provided in this note, the principal sum of EIGHT HUNDRED THOUSAND DOLLARS
($800,000.00).

 

2.                                       Loan Agreement.  This note evidences a
loan made by Lender pursuant to a certain Loan Agreement of even date (“Loan
Agreement”) among Lender, Borrower, and Boston Restaurant Associates, Inc.
(“BRAI”).

 

3.                                       Payments.

 

a.                                       Time, number, and source of payments. 
Borrower shall make sixty (60) consecutive monthly payments.  The first such
payment shall be made one month after the date of this note, and each subsequent
payment shall be made on the same day of each succeeding month.  Borrower shall
make the final payment on this note on the fifth anniversary of the date of this
note.

 

b.                                      Payment amounts.

 

(1)                                  Fifty-nine (59)  payments of interest and
principal.  Each of the first fifty-nine (59) payments shall include interest
and principal.  Except as provided in paragraph 3b(2), below, each such payment
shall be in the amount that is necessary to repay the face amount of this note
in full, in two hundred forty (240) equal consecutive monthly installments of
principal and interest, with interest at the then-applicable rate determined
under paragraph 4a of this note.  The amount of such monthly installment
payments shall be adjusted as needed to account for any change that is made in
the interest rate pursuant to paragraph 4a.

 

(2)                                  On each occasion when Borrower makes a
principal prepayment in an amount of $100,000 or more, the remaining monthly
payments prescribed by paragraph 3b(1), above, shall be reduced to the amount
that is necessary to repay the then-outstanding principal balance of this note
in full, in that number of months which equals the difference between (i) two
hundred forty (240) and (ii) the number of monthly payment dates that have
passed since the date of this note, in equal consecutive monthly installments of
principal and interest at the then-applicable rate determined under paragraph 4a
of this note.  The amount of such monthly installment payments shall be adjusted
as needed to account for any change that is made in the interest rate pursuant
to paragraph 4a.

 

--------------------------------------------------------------------------------


 

(3)                                  Final payment.  The final payment shall be
a balloon payment equal to the sum of (a) all outstanding principal, plus
(b) all interest accrued and unpaid.  Borrower acknowledges that Lender has no
obligation to renew or extend this note.

 

c.                                       Place of payment.  Payments shall be
made to Lender at its offices at 390 Main Street, Worcester, Massachusetts, or
at such other place as is designated in writing by Lender.

 

d.                                      Application of payments.  Payments shall
be applied first to any late payment charges, then to interest, then to
principal.

 

e.                                       Prepayment.    Borrower may prepay this
note in whole or in part at any time without penalty unless any portion of the
monies used for the prepayment is derived directly or indirectly from a loan
made by a party other than Lender; in that case, Borrower’s prepayment shall be
accompanied by an additional payment calculated as follows:

 

 

Year of Prepayment

 

Additional Payment

 

 

 

 

 

First year after note date

 

Five percent (5%) of outstanding principal;

 

Second year after note date

 

Four percent (4%) of outstanding principal;

 

Third year after note date

 

Three percent (3%) of outstanding principal;

 

Fourth year after note date

 

Two percent (2%) of outstanding principal; and

 

Fifth year after note date

 

One percent (1%) of outstanding principal.

 

f.                                         Manner of payment.  All payments
shall be made in lawful money of the United States of America in immediately
available funds.

 

g.                                      Autocharge.  Each payment shall be made
by Lender’s withdrawal of the amount due from an autocharge account established
by Borrower pursuant to the Loan Agreement.

 

h.                                      Business days.  Any payment which falls
due on a date which is not a Business Day shall be due on the next Business
Day.  A “Business Day” is one on which Lender’s offices are open for business in
Worcester, Massachusetts.

 

4.                                       Interest.

 

a.                                       Rate.    The annual rate of interest on
the outstanding principal balance of this note shall be a fixed rate of seven
percent (7.0%).

 

b.                                      Calculation.  Interest shall be
calculated on the actual number of days elapsed over a year assumed to have 360
days.

 

c.                                       Default.  Notwithstanding the
provisions of paragraph 4a, at Lender’s election after any Event of Default
(defined below) the annual rate of interest on the outstanding principal balance
shall become a continuously variable rate equal to the sum of (i) Lender’s Base
Rate,

 

2

--------------------------------------------------------------------------------


 

plus (ii) four percent (4.0%).   The term “Lender’s Base Rate” means the
national prime interest rate designated as such in the Wall Street Journal.  If
such a rate ceases to be published, then Lender shall select a substitute, and
any selection made in good faith by Lender shall be final and binding upon
Borrower.

 

d.                                      Limitation.  If at any time the rate of
interest established by this note exceeds the maximum permitted by law, then
(a) any excess interest previously paid by Borrower shall be reallocated to the
reduction of the principal balance and (b) the rate of interest with respect to
future payments shall be reduced to such maximum during any period in which the
rate as otherwise calculated would exceed such maximum.

 

5.                                       Security.  This note is secured by a
mortgage of even date granted to Lender by Borrower (“Mortgage”) and by the
other documents that in the Loan Agreement are classified as “Loan Documents.” 
Throughout this note the terms “Loan Agreement,” “Mortgage,” and “Guaranty
Agreement” (defined below) shall include all amendments, restatements, and
replacements, and the term “Loan Documents” shall be construed in accordance
with the applicable provisions of the Loan Agreement.

 

6.                                       Acceleration.  At Lender’s election the
entire outstanding balance of principal and accrued interest shall become
immediately due and payable upon notice to Borrower of Lender’s exercise of this
election following any Event of Default.  An “Event of Default” shall be any of
the following:

 

(a)                                  Borrower’s failure to make any payment due
on this note on the date the payment is due,

 

(b)                                 Any circumstance or occurrence that
constitutes an “Event of Default” as defined in any present or future note that
evidences any indebtedness of Borrower to Lender;

 

(c)                                  Any circumstance or occurrence that
constitutes an “Event of Default” as defined in the Loan Agreement, the
Mortgage, the Guaranty Agreement, or any of the other Loan Documents,

 

(d)                                 The institution of any bankruptcy or
insolvency proceeding by Borrower or any guarantor of this note,

 

(e)                                  The pendency for more than forty-five (45)
days of any bankruptcy or insolvency proceeding against Borrower or any
guarantor of this note,

 

(f)                                    Any composition or assignment for the
benefit of creditors by Borrower or any guarantor of this note,

 

(g)                                 The pendency for more than forty-five (45)
days of any receivership proceeding against Borrower or any guarantor of this
note, or

 

3

--------------------------------------------------------------------------------


 

(h)                                 Any circumstance or occurrence that
constitutes an “Event of Default” as defined in (i) a certain Multi-Party
Guaranty Agreement of even date among Lender, Borrower, BRAI, and numerous
corporations affiliated with BRAI (“Guaranty Agreement”), or in (ii) any
security agreement or other instrument that secures such Multi-Party Guaranty
Agreement.

 

Lender’s waiver of the foregoing election in one or more instances shall not
constitute a waiver of the election in any other instance, and no delay or
forbearance by Lender in exercising such election shall constitute a waiver.  No
waiver by Lender shall be valid unless made in writing, and no waiver granted by
Lender on one or more occasions shall oblige Lender to grant a waiver on any
subsequent occasion.

 

 7.                                    Costs of Collection.  Following (a) any
acceleration that occurs pursuant to paragraph 6 of this note or (b) Borrower’s
failure to pay this note at maturity, Borrower agrees to pay on demand all costs
and expenses, including reasonable professional fees and reasonable attorneys’
fees, incurred by Lender (i) in collecting amounts due under this note, (ii) in
enforcing its rights under this note, the Loan Agreement, the Mortgage, or any
of the other Loan Documents, or (iii) in participating in any capacity or
capacities in any bankruptcy case or adversary proceeding in which Borrower is a
debtor.

 

8.                                       Waivers.  Borrower and all endorsers
and guarantors of this note waive all rights to presentment, dishonor, notice of
dishonor, and protest.

 

9.                                       Set off.  Any deposits or other sums at
any time credited by or due from Lender to Borrower, or to any endorser or
guarantor of this note, and any securities or other property of Borrower or any
such endorser or guarantor at any time in the possession of Lender may at all
times be held and treated as collateral for the payment of this note and any and
all other liabilities (direct or indirect, absolute or contingent, sole, joint,
or several, secured or unsecured, due or to become due, now existing or
hereafter arising) of Borrower to Lender.  Regardless of the adequacy of
collateral, Lender may apply or set off such deposits or other sums against such
liabilities at any time after an Event of Default in the case of Borrower, but
only with respect to matured liabilities in the case of endorsers and guarantors
unless otherwise provided in a written agreement with such endorsers or
guarantors.

 

10.                                 Replacement of original note.  Upon receipt
of an affidavit and indemnity by Lender as to the loss, theft, destruction, or
mutilation of this note, Borrower shall issue a replacement note identical to
this instrument.

 

11.                                 Lender’s right to pledge note.  At any time
Lender may pledge all or any portion of its rights under this note to any
Federal Reserve Bank.

 

12.                                 Participation agreements.  From time to time
Lender may grant to one or more banks or other financial institutions
participating interests in the indebtedness evidenced by this note.

 

13.                                 Miscellaneous.  This note may not be
modified, extended, or otherwise changed except by a written instrument signed
by Lender and Borrower.  This note shall be binding upon

 

4

--------------------------------------------------------------------------------


 

Borrower’s successors and assigns.  Because this note has been negotiated and
signed in Massachusetts as an integral part of a Massachusetts loan transaction,
and because the parties have relied upon the applicability of the substantive
law of the Commonwealth of Massachusetts, this note shall be construed and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts, disregarding any law or doctrine that might dictate application
of the law of another state.  All remedies specified in this note are
cumulative, and no such remedies shall be considered to impair or preclude any
other remedies available to Lender by law or by agreement.

 

14.                                 JURY WAIVER.  BORROWER IRREVOCABLY WAIVES
ITS RIGHT TO TRIAL BY JURY IN ANY ACTION INVOLVING THIS NOTE OR THE DEBT WHICH
THIS NOTE EVIDENCES.

 

Signed as a sealed instrument.

 

WITNESS:

 

 

 

 

BRA Nominee Trust

 

 

 

 

 

 

By:

 

 

 

 

George R. Chapdelaine, Trustee (not in
his individual capacity)

 

5

--------------------------------------------------------------------------------